479 N.E.2d 619 (1985)
Shari Lou LUEDKE, Appellant (Plaintiff below),
v.
Robert Emil LUEDKE, Appellee (Defendant below).
No. 4-383A76.
Court of Appeals of Indiana, Fourth District.
June 25, 1985.
John C. Vandivier, Jr., Raber & Vandivier, Danville, for appellant.
F. Robert Lively, Indianapolis, for appellee.

OPINION ON REHEARING
CONOVER, Judge.
Robert has filed a Petition for Rehearing in this appeal claiming we have erroneously decided a new question of law. He asserts the rule here announced, namely, the trial court should begin its consideration of the property division question with the initial presumption the marital property should be divided on a 50/50 basis is a departure from the prior rule in this area. While Miller, P.J., and Young, J., vote to deny rehearing without opinion, I believe additional comment is appropriate.
Although I disagree with Robert's contention, our position may be so interpreted by some. The other districts of this Court state the matter of property distribution in dissolution of marriage cases is a matter to be left to the sound discretion of the trial court without more.
I believe the difference is more apparent than real, but I believe we should list the recent cases so stating. They are:
First District

Johnson v. Johnson (1984), Ind.App., 460 N.E.2d 978; Coster v. Coster (1983), Ind.App., 452 N.E.2d 397.
Second District

Kaply v. Kaply (1983), Ind. App., 453 N.E.2d 331.
Third District

Hoyle v. Hoyle (1985), Ind. App., 473 N.E.2d 653.
In all other respects I concur, rehearing should be denied without opinion.
MILLER, P.J., and YOUNG, J., would deny rehearing without opinion.